Citation Nr: 0309227	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  01-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for L5-S1 nerve root 
irritation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from September 1975 to June 
1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to service 
connection for L5-S1 nerve root irritation.  The veteran 
filed a timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In January 2001 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum, as follows:

Because the evidence shows that, in November 1991, 
the Pepsi Cola Company employed the veteran, please 
contact the veteran and request the location of the 
Pepsi Cola Company facility at which he worked, and 
then contact that employer and request a copy of 
all records concerning an on-the-job injury on or 
about November 21, 1991.

The evidence shows that the veteran was seen in 
service on several occasions in 1975 and 1976, with 
regard to low back problems.   Please make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic, and if necessary, a neurological 
examination of the spine, appropriate to offering 
an opinion as to whether it is at least as likely 
as not that the veteran's current L5-S1 nerve root 
irritation had its origin in service, or whether it 
is a direct result of an industrial injury suffered 
by the veteran at his place of employment in 
November 1991. 

The claims folder, and a separate copy of this 
development memo, should be made available to and 
reviewed by the examiner(s) prior and pursuant to 
the conduction and completion of the examination of 
the veteran.  The examiner(s) should annotate the 
examination report(s) that the claims file was in 
fact made available for review in conjunction with 
the examination.  

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for review 
as to whether all the essential evidence needed to consider 
his claim has been obtained, and for issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the previous SSOC was issued in June 
2002.

The Board notes that in a July 2001 letter to the veteran, 
the VARO advised him of the Veterans Claims Assistance Act of 
2000 and its potential effect on his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the Board notes that a memorandum dated in 
April 2003 indicated that the veteran failed to appear for a 
VA examination.  However, the copy of the letter that 
notified the veteran of his scheduled VA examination, which 
is contained in the claims folder, is not dated.  Therefore, 
the Board finds that the veteran should be afforded another 
opportunity to present for examination.  The veteran is 
advised that failure to report for a scheduled VA examination 
in a claim for initial service connection may result in 
denial of his claim.  38 C.F.R. § 3.655.  Additionally, the 
VA medical center should afford the veteran ample notice 
prior to his next scheduled VA examination.  More 
specifically, the veteran should be provided written notice 
of his examination prior thereto and a dated copy of such 
notification should be included in the record.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should review the claims file and 
the Board's requested development action, to 
ensure that all necessary evidentiary 
development is completed regarding the 
veteran's claims.

2.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.  After the RO undertakes review of the 
issues, to include any additional evidentiary 
development and readjudication, the appellant 
and the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since June 2002 SSOC.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



